Case 19-33915-KRH            Doc 65         Filed 04/15/20 Entered 04/15/20 16:15:37   Desc Main
                                           Document      Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

IN RE:                                       )
                                             )     CASE NO. 19-33915-KRH
LEMAR ALLEN BOWERS,                          )     CHAPTER 13
                                             )
                                             )
                          Debtor.            )

            THIRD OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
            AND NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

                             I. Notice of Objection and Notice of Hearing

         PLACE OF HEARING:                                  DATE AND TIME OF
                                                            HEARING:
         Courtroom 5000
         701 East Broad Street                              May 20, 2020
         Richmond, Virginia 23219                           11:10 a.m.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

                           II. Objection to Confirmation of Chapter 13 Plan

         The United States of America, by and through undersigned counsel, on behalf of its

Internal Revenue Service, hereby objects to confirmation of the proposed Chapter 13 Plan (Dkt

No. 51) on the following grounds:




Robert P. McIntosh
Assistant United States Attorney
SunTrust Center
919 East Main Street, Suite 1900
Richmond, Virginia 23219
Telephone: (804) 819-7404
Facsimile: (804) 771-2316
E-Mail: Robert.McIntosh@usdoj.gov
Counsel for the United States of America
Case 19-33915-KRH            Doc 65       Filed 04/15/20 Entered 04/15/20 16:15:37                     Desc Main
                                         Document      Page 2 of 5



        1.       The Internal Revenue Service timely filed a proof of claim (as amended) setting

forth the following information:




              Date of Claim:                        April 15, 2020


              Secured Amount                        $00.00


              Priority Amount:                      $661,319.10


              General Unsecured Amount:             $19,169.63


              Total Claim Amount:                   $680,488.73



        2.       The debtor(s) filed an amended Chapter 13 plan, treating the claims of the Internal

Revenue Service as follows:

                         Date of Plan        Priority Amount      Secured Amount         General (Unsecured)
                         April 3, 2020             $0.00                $0.00                 100.00% 1
                     Total                         $0.00                $0.00                 100.00%
 Reference in Plan                              Plan ¶ 3(B)          Plan ¶ 4(D)             Plan ¶ 5(B)



        3.       The proposed plan does not adequately provide for the Internal Revenue Service=s

priority claim as required by 11 U.S.C. '1322(a)(2). “The bankruptcy code requires that a



         1
           Debtor explains regarding “100%” payment of IRS’s general unsecured claim, “2013 and 2014 Taxes
being adjudicated in Tax Court.” The proceeding in Tax Court seeks review of a Notice of Determination
Concerning Collection Action and disputes procedures involving a collections due process hearing. See Petition filed
August 31, 2018 attached. Inexplicably, no provision is made for the priority claim.


                                                      —2—
Case 19-33915-KRH         Doc 65      Filed 04/15/20 Entered 04/15/20 16:15:37              Desc Main
                                     Document      Page 3 of 5



debtor's Chapter 13 reorganization plan ‘provide for full payment, in deferred cash payments, of

all claims entitled to priority under Section 507 of this title, unless the holder of a particular

claim agrees to a different treatment of such claims.’ 11 U.S.C. §1322(a)(2) (1984). Any plan

lacking the requirements of § 1322(a)(2) (a full payment of priority claims) cannot be confirmed

without the claim holder's consent.” Matter of Escobedo, 28 F.3d 34, 35 (7th Cir. 1994) (citing

Ekeke v. United States, 133 B.R. 450 (S.D. Ill. 1991); In re Driscoll, 57 B.R. 322 (W.D. Wis.

1986); United States v. Reynolds, 38 B.R. 725 (W.D. Va. 1984)2 aff'd, 764 F.2d 1004 (4th Cir.

1985); In re Esser, 22 B.R. 814 (E.D. Mich. 1982)).

        4.      The proposed plan is underfunded and not feasible. See 11 U.S.C. '1325(A)(1);

'1325(A)(6). The United States previously objected to the Debtor’s Amended Plan (Dkt. 51)

which provided as follows:




See Dkt. 51, p. 1, ¶2.



        2
          See United States v. Reynolds, 38 B.R. at 726 (W.D. Va. 1984) (“A Chapter 13 plan
must provide for full payment of . . . priority claims”) (emphasis in original) aff'd, 764 F.2d 1004
(4th Cir. 1985).


                                                —3—
Case 19-33915-KRH           Doc 65    Filed 04/15/20 Entered 04/15/20 16:15:37          Desc Main
                                     Document      Page 4 of 5



The Debtor’s current amended plan is virtually unchanged from the prior plan and provides as

follows:




See Dkt. 62, pp. 1-2, ¶2.

       5.      The pleadings filed in this case report debts exceeding the debt limitations of 11

U.S.C. '109(e). As of April 1, 2019, the §109(e) debt limits increased to $419,275.00 for

unsecured debt, and $1,257,850 for secured debts. The Debtor bears the burden of establishing

eligibility. See Singer Asset Fin. Co., LLC v. Mullins (In re Mullins), 360 B.R. 493, 498 (Bankr.

W.D. Va. 2007). It appears that the Debtor is not eligible for relief under Chapter 13 of the

Bankruptcy Code.

       WHEREFORE, the United States respectfully requests that confirmation of the proposed

plan be denied.

                                       Respectfully submitted,

                                       G. ZACHARY TERWILLIGER
                                       United States Attorney


                               By:      /s/ Robert P. McIntosh
                                       Robert P. McIntosh
                                       Assistant United States Attorney




                                              —4—
Case 19-33915-KRH         Doc 65    Filed 04/15/20 Entered 04/15/20 16:15:37              Desc Main
                                   Document      Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I hereby certify that I have on this date served the foregoing upon all interested parties to
this proceeding, by causing true and correct copies thereof to be placed in the United States mail,
postage prepaid, addressed as follows:

        LeMar Allen Bowers
        10250 Scots Landing Road
        Mechanicsville, VA 23116
        Debtor

        I hereby certify a copy of foregoing will be filed with the United States Bankruptcy Court
electronically in the CM/ECF system. Notice of this filing will be sent to all parties by
operation of the Court's electronic filing system. Parties may access this filing through the
Court's system. Parties currently listed by the CM/ECF system to receive electronic notice in
this case are set forth below.

        James E. Kane
        Kane & Papa, PC
        Email: jkane@kaneandpapa.com
        Debtor’s Attorney

        Carl M. Bates
        Chapter 13 Trustee
        Email: station01@richchap13.com; station06@richchap13.com;
        station03@richchap13.com; station10@richchap13.com; station07@richchap13.com



Date: April 16, 2020

                                        /s/ Robert P. McIntosh
                                       ROBERT P. MCINTOSH




                                               —5—
